OPINION
CRUMLISH, Jr., Senior Judge.
The Commonwealth of Pennsylvania, Department of Transportation, Bureau of Driver Licensing (Department) appeals a common pleas court order which sustained the appeal of Steven Clarke and reduced his license suspension from two years to eighteen months. We reverse.
The facts are not in dispute. Clarke’s license was suspended on January 24, 1988, for failing to respond to citations.1 On March 23, 1988, and again on April 5, 1988, Clarke was cited for operating a motor vehicle while his license was suspended.2 Subsequently, the Department notified Clarke that his license was being suspended for a total of two years, one year for each violation of Section 1543.
Clarke appealed his second one-year license suspension. The common pleas court found that the Department erred because Section 1532(b)(2) of the Code, as amended, 75 *325Pa.C.S. § 1532(b)(2), mandates only a six-month suspension for any subsequent offense of Section 1543.
The issue before us is whether, upon a subsequent conviction for driving with a suspended license, Section 1543 or 1532 applies. Section 1543(c) provides:
(c) Suspension or revocation of operating privilege.— Upon receiving a certified record of the conviction of any person under this section, the department shall suspend or revoke that person’s operating privilege as follows:
(1) If the department’s records show that the person was under suspension, recall or cancellation on the date of violation, the department shall suspend the person’s operating privilege for an additional one-year period, (emphasis added).
Section 1532(b)(2) provides:
(b) Suspension.—
(2) The department shall suspend the operating privilege of any driver for six months upon receiving a certified record of the driver’s conviction of a subsequent offense under the following provisions:
Section 1501(a) (relating to drivers required to be licensed).
Section 1543 (relating to driving while operating privilege is suspended or revoked), (emphasis added).
The conflict between these two provisions was recently addressed by our court in Department of Transportation, Bureau of Driver Licensing v. Campbell, 138 Pa.Commonwealth Ct. 337, 588 A.2d 75 (1991). In Campbell, we held that section 1532(b) has no force and effect to the extent it is inconsistent with Section 1543(c).3
Accordingly, we reverse the common pleas court’s order and reinstate the two-year suspension imposed by the De*326partment for Clarke’s March 23 and April 5, 1988 violations of Section 1543.
ORDER
The Bucks County Common Pleas Court order at Docket Nos. 89-2804-11-6 and 89-2805-11-6, dated April 3,1990, is hereby reversed and the one-year suspension imposed by the Department of Transportation, Bureau of Driver Licensing, for petitioner’s March 23, 1988 violation of Vehicle Code Section 1543(c) is hereby reinstated.

. Section 1533 of the Vehicle Code (Code), as amended, 75 Pa.C.S. § 1533.


. 75 Pa.C.S. § 1543.


. In Campbell, the licensee’s privileges were suspended for leaving the scene of an accident. He was then convicted of driving while his license was suspended. Thus, he had only one citation for driving while his operating privileges were suspended. This factual distinction, however, does not lessen the applicability of this Court’s holding in Campbell.